Citation Nr: 1813453	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14- 34 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for sleep problems/insomnia.

2. Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1998 to April 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied reopening the claim for service connection for sleep apnea. 

The Veteran testified at travel board hearing in September 2016 and transcript of the hearing is of record. 

The issue of entitlement for service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1. The Veteran did not appeal the May 2010 rating decision that denied service connection for sleep problems/ insomnia; this rating decision became final. 

2. Evidence received since May 2010, relates to a previously unestablished element of the claim and raises a reasonable probability of substantiating the claim.






CONCLUSIONS OF LAW

1. The May 2010 rating decision that denied claims for service connection for sleep problems/ insomnia is final.  38 U.S.C.§ 7104 (b) (2012); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence has been received, and the claim for service connection for sleep problems/ insomnia may be reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. Ordinarily, the Board must ensure that the required notice and assistance provisions of the VCAA have been properly applied.  In this case, however, the Board is only rendering a final decision with respect to reopening the claims for entitlement for service connection for sleep problems/insomnia.  Therefore, the Board need not discuss whether there has been compliance with the VCAA, as any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2017). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. New and Material 

In general, the RO's determination not appealed within one year becomes a final decision, which may only be reopened with a showing of new and material evidence. 38 U.S.C. §§ 5108; 7105 (2012).  

 "New" evidence means evidence not previously submitted to the RO.  On the other hand, "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a)(2017).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110, 121 (2010). 

In this case, the Veteran previously filed a service connection claim for his sleep problems/insomnia, which was denied by way of rating decision issued in May 2010.  At that time, the RO denied the claim for lack of evidence to establish in service incident that caused or aggravated the Veteran's sleep problem, as well as a nexus between current condition and military service.  Because the Veteran did not appeal the denial within one year, it became final. 

Since the last time the claim was before the RO, the Veteran has testified at a hearing in September 2016.  During the hearing, the Veteran testified that he has had sleep apnea symptoms during service.  The Veteran was also provided a VA examination in July 2012, where the examiner provided a nexus opinion.  The RO's previous denial considered neither the Veteran's testimony nor the VA examination.  Furthermore, to the extent the Veteran's claim was previously denied for lack of evidence showing in service incident, his testimony before the undersigned VLJ constitutes material evidence.  

Therefore, in light of the low threshold for reopening claims noted above, the Board finds that new and material evidence has been received, and reopening the Veteran's entitlement to service connection for sleep problem/insomnia is warranted.






ORDER

The claim for service connection for sleep problem/insomnia is reopened; the appeal is granted to this extent only. 


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the claim.

The Veteran underwent a VA examination in July 2012, where the examiner rendered a negative opinion.  The examiner concluded that Veteran's sleep apnea is less likely than not related to his military service because there are no records of treatment for sleep apnea.  The Board finds this opinion inadequate because the examiner's rational did not consider the Veteran's lay statement, as well as buddy statements regarding the symptoms he had during service.  

An adequate medical opinion, for the purposes of evaluating a Veteran's disability, provides rational analysis that takes into consideration the Veteran's lay statement and medical history to support its conclusion. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  A medical examination and opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a remand to obtain an adequate exam is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Update VA medical records. 

2. After completing directives #1, the claims file should be returned to the July 2012 VA examiner or if that examiner is not available, to a similarly qualified examiner for supplemental opinion that answers the following question:

Is the Veteran's sleep apnea at least as likely as not (50 percent or greater probability) etiologically related to his military service?

The entire claims file, including a copy of this remand, should be made available to and be reviewed by the examiner and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner's opinion should consider and address the Veteran's lay statement, as well as buddy statements from M.O. and L.T. in the claims file regarding the symptoms he had in the military service. 

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

3. After completion of the above, please readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


